DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-12, 15, 17, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 11, 18 of U.S. Patent No. 10790321. Although the claims at issue are not identical, they are not patentably distinct from each other.

	Regarding Claim 1, Claim 1 of US Patent No. 10790321 (Wei) teaches a CMOS image sensor, comprising: a substrate with a first doping type; a transfer gate disposed on a front-side of the substrate and separated from the substrate by a gate dielectric; a floating diffusion region with a second doping type disposed at one side of the transfer gate within the substrate; and a photo detecting column disposed at the other side of the transfer gate opposing to the floating diffusion region within the substrate, the photo detecting column comprising a doped sensing layer with the second doping type, a pinning layer with the first doping type disposed on the doped sensing layer, and a deep doped layer with the second doping type disposed directly under the doped sensing layer; wherein the photo detecting column and the substrate are in contact with each other at a junction interface and configured as a photodiode structure to convert radiation that enters the substrate into an electrical signal; and wherein the junction interface comprises one or more recessed portions.


Regarding Claim 2, Claim 1, 2, 3 of US Patent No. 10790321 (Wei) teaches wherein the first recessed portion and the second recessed portion are spaced apart from one another by the protruding portion.

Regarding Claim 3, Claim 1, 5, 7 of US Patent No. 10790321 (Wei) teaches wherein the deep doped layer has a sidewall surface vertically aligned with that of the doped sensing layer.

Regarding Claim 4, Claim 1, 4 of US Patent No. 10790321 (Wei) teaches wherein a top surface of the photo detecting column has a concave polygon shape.

Regarding Claim 5, Claim 1 of US Patent No. 10790321 (Wei) teaches a CMOS image sensor, comprising: a substrate with a first doping type; a transfer gate disposed on a front-side of the substrate and separated from the substrate by a gate dielectric; a floating diffusion region with a second doping type disposed at one side of the transfer gate within the substrate; and a photo detecting column disposed at the other side of the transfer gate opposing to the floating diffusion region within the substrate, the photo detecting column comprising a doped sensing layer with the second doping type, a pinning layer with the first doping type disposed on the doped sensing layer, and a deep doped layer with the second doping type disposed directly under the doped sensing layer; wherein the photo detecting column and the substrate are in contact with each other at a junction interface and configured as a photodiode structure to convert radiation that enters the substrate into an electrical signal; and wherein the junction interface comprises one or more recessed portions.

Regarding Claim 6, Claim 1, 2 of US Patent No. 10790321 (Wei) teaches wherein the junction interface comprises a first recessed portion and a second recessed portion connected by a protruding portion, wherein the first recessed portion and the second recessed portion are symmetrically distributed along an extended line of centers of the transfer gate and the floating diffusion region.

Regarding Claim 7, Claim 1 of US Patent No. 10790321 (Wei) teaches a CMOS image sensor, comprising: a substrate with a first doping type; a transfer gate disposed on a front-side of the substrate and separated from the substrate by a gate dielectric; a floating diffusion region with a second doping type disposed at one side of the transfer gate within the substrate; and a photo detecting column disposed at the other side of the transfer gate opposing to the floating diffusion region within the substrate, the photo detecting column comprising a doped sensing layer with the second doping type, a pinning layer with the first doping type disposed on the doped sensing layer, and a deep doped layer with the second doping type disposed directly under the doped sensing layer; wherein the photo detecting column and the substrate are in contact with each other at a junction interface and configured as a photodiode structure to convert radiation that enters the substrate into an electrical signal; and wherein the junction interface comprises one or more recessed portions.


Regarding Claim 8, Claim 1, 5, 7 of US Patent No. 10790321 (Wei) teaches wherein the deep doped layer has a sidewall surface vertically aligned with that of the doped sensing layer.

Regarding Claim 9, Claim 1, 5 of US Patent No. 10790321 (Wei) teaches wherein the deep doped layer has a doping concentration smaller than that of the doped sensing layer.

Regarding Claim 10, Claim 1, 5, 7 of US Patent No. 10790321 (Wei) teaches wherein the deep doped layer has a sidewall surface vertically aligned with that of the doped sensing layer.


Regarding Claim 11, Claim 11 of US Patent No. 10790321 (Wei) teaches a CMOS image sensor, comprising: a substrate with a first doping type; and a pixel array comprising a plurality of pixels, each of the pixels comprising a transfer gate disposed on a front-side of the substrate and a photo detecting column with a second doping type disposed within the substrate at one side of the transfer gate opposing to a floating diffusion region with the second doping type, the photo detecting column having a top surface closer to a front-side surface of the substrate and a bottom surface within the substrate; wherein the photo detecting column and the substrate are in contact with each other at a junction interface and configured as a photodiode structure to convert radiation that enters the substrate into an electrical signal; and wherein the junction interface comprises recessed portions that extend from the top surface to the bottom surface of the photo detecting column.

Regarding Claim 12, Claim 11 of US Patent No. 10790321 (Wei) teaches a CMOS image sensor, comprising: a substrate with a first doping type; and a pixel array comprising a plurality of pixels, each of the pixels comprising a transfer gate disposed on a front-side of the substrate and a photo detecting column with a second doping type disposed within the substrate at one side of the transfer gate opposing to a floating diffusion region with the second doping type, the photo detecting column having a top surface closer to a front-side surface of the substrate and a bottom surface within the substrate; wherein the photo detecting column and the substrate are in contact with each other at a junction interface and configured as a photodiode structure to convert radiation that enters the substrate into an electrical signal; and wherein the junction interface comprises recessed portions that extend from the top surface to the bottom surface of the photo detecting column.

Regarding Claim 15, Claim 11 of US Patent No. 10790321 (Wei) teaches a CMOS image sensor, comprising: a substrate with a first doping type; and a pixel array comprising a plurality of pixels, each of the pixels comprising a transfer gate disposed on a front-side of the substrate and a photo detecting column with a second doping type disposed within the substrate at one side of the transfer gate opposing to a floating diffusion region with the second doping type, the photo detecting column having a top surface closer to a front-side surface of the substrate and a bottom surface within the substrate; wherein the photo detecting column and the substrate are in contact with each other at a junction interface and configured as a photodiode structure to convert radiation that enters the substrate into an electrical signal; and wherein the junction interface comprises recessed portions that extend from the top surface to the bottom surface of the photo detecting column.



Regarding Claim 17, Claim 11, 18 of US Patent No. 10790321 (Wei) teaches further comprising: a back-end-of-the-line (BEOL) metallization stack arranged on the front-side of the substrate and comprising a plurality of metal interconnect layers arranged within one or more inter-level dielectric layers; and a color filter disposed on a back-side of the substrate opposite to the front-side, the color filter being arranged within a grid structure and overlying the photo detecting column.



Regarding Claim 19, Claim 11 of US Patent No. 10790321 (Wei) teaches a CMOS image sensor, comprising: a substrate with a first doping type; and a pixel array comprising a plurality of pixels, each of the pixels comprising a transfer gate disposed on a front-side of the substrate and a photo detecting column with a second doping type disposed within the substrate at one side of the transfer gate opposing to a floating diffusion region with the second doping type, the photo detecting column having a top surface closer to a front-side surface of the substrate and a bottom surface within the substrate; wherein the photo detecting column and the substrate are in contact with each other at a junction interface and configured as a photodiode structure to convert radiation that enters the substrate into an electrical signal; and wherein the junction interface comprises recessed portions that extend from the top surface to the bottom surface of the photo detecting column.

Regarding Claim 20, Claim 11 of US Patent No. 10790321 (Wei) teaches a CMOS image sensor, comprising: a substrate with a first doping type; and a pixel array comprising a plurality of pixels, each of the pixels comprising a transfer gate disposed on a front-side of the substrate and a photo detecting column with a second doping type disposed within the substrate at one side of the transfer gate opposing to a floating diffusion region with the second doping type, the photo detecting column having a top surface closer to a front-side surface of the substrate and a bottom surface within the substrate; wherein the photo detecting column and the substrate are in contact with each other at a junction interface and configured as a photodiode structure to convert radiation that enters the substrate into an electrical signal; and wherein the junction interface comprises recessed portions that extend from the top surface to the bottom surface of the photo detecting column.



Claims 16, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 of U.S. Patent No. 10790321 (Wei), in view of McCarten(USPGPUB DOCUMENT: 2010/0327389, hereinafter McCarten).   

Regarding Claim 18, Claim 11 of US Patent No. 10790321 (Wei) teaches the CMOS image sensor of claim 11, 

Claim 11 of US Patent No. 10790321 (Wei) does not teach wherein the plurality of pixels shares a floating diffusion region, and wherein the recessed portions are symmetrically distributed along an extended line of centers of the transfer gate and the floating diffusion region.

McCarten discloses in Fig 15,  see modified figure in office action,  wherein the plurality of pixels (1500)[0072 of McCarten] shares a floating diffusion region(1524)[0073 of McCarten], and wherein the recessed portions (please see top/bottom items labelled ‘recessed portions’)  are symmetrically distributed along an extended line of centers (please see item labelled ‘extended line’) of the transfer gate(1526)[0073 of McCarten]  and the floating diffusion region(1524)[0073 of McCarten].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of McCarten to the teachings of Claim 11 of US Patent No. 10790321 in order to provide an image sensor with increased photodetector charge capacity and improved color crosstalk performance[0013, McCarten].


    PNG
    media_image1.png
    657
    937
    media_image1.png
    Greyscale



	Regarding Claim 18, Claim 11 of US Patent No. 10790321 (Wei) teaches the CMOS image sensor of claim 11, 

Claim 11 of US Patent No. 10790321 (Wei) does not teach further comprising a shallow trench isolation (STI) structure disposed between adjacent pixel regions from the front-side surface of the substrate to a position within the substrate and surrounding and contacting the photo detecting column.

McCarten discloses in Fig 15, see modified figure in office action, further comprising a shallow trench isolation (STI) structure(734)[0049 of McCarten] disposed between adjacent pixel regions(regions within 1500)[0039 of McCarten] from the front-side(1520)[0073 of McCarten] of the substrate(1502)[0072 of McCarten] to a position within the substrate(1502)[0072 of McCarten] and surrounding (there is a 734 around each side) and contacting (by way of 1506) the photo detecting column(please see item labelled ‘photo detecting column’).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of McCarten to the teachings of Claim 11 of US Patent No. 10790321 in order to provide an image sensor with increased photodetector charge capacity and improved color crosstalk performance[0013, McCarten].


Claims 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 of U.S. Patent No. 10790321 (Wei), in view of Harmon(USPGPUB DOCUMENT: 2014/0312448, hereinafter Harmon).   

	Regarding Claim 13, Claim 11 of US Patent No. 10790321 (Wei) teaches the CMOS image sensor of claim 12, wherein the recessed portions extend through the photo detecting column.

Claim 11 of US Patent No. 10790321 (Wei) does not teach the photo detecting column further comprising: a pinning layer with a first doping type different than a second doping type of the doped sensing layer and disposed directly on the doped sensing layer; and
a deep doped layer disposed directly under the doped sensing layer having the second doping type with a doping concentration smaller than that of the doped sensing layer.

Harmon discloses in Fig 13 the photo detecting column further comprising:
a pinning layer (503B) with a first doping type different than a second doping type of the doped sensing layer (502B) and disposed directly on the doped sensing layer; and
a deep doped layer disposed directly under the doped sensing layer having the second doping type with a doping concentration smaller than that of the doped sensing layer (since implanted regions 503B is where the incident ions deposit a substantial fraction of their energy, resulting in a relatively large defect density this may be interpreted as a deep doped layer disposed directly under the doped sensing layer having the second doping type with a doping concentration smaller than that of the doped sensing layer)[0078];

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Harmon to the teachings of Claim 11 of US Patent No. 10790321 in order to define a wider area of said photon detection region proximal to said substrate [0020, Harmon]


Regarding Claim 14, Claim 11 of US Patent No. 10790321 (Wei) and Harmon teaches the CMOS image sensor of claim 13, 

Claim 11 of US Patent No. 10790321 (Wei) and Harmon do not teach wherein the deep doped layer has a thickness about two times greater than that of the doped sensing layer.


Although the combination of Claim 11 of US Patent No. 10790321 (Wei) and Harmon do not teach wherein the deep doped layer has a thickness about two times greater than that of the doped sensing layer, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose wherein the deep doped layer has a thickness about two times greater than that of the doped sensing layer as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize the wider area of said photon detection region proximal to said substrate [0020, Harmon]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819